Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention provides a method and a computer readable medium for adjusting voltage applied on a display panel. The present disclosure could utilize the ratio of Vgs of two different tests, as an adjustment factor, to compensate the voltage value of each display area. Thus, the method could obtain the same compensation voltage for different display area to compensate the voltage difference between the node G and the node S. This could reduce the influence of the output step. In addition, the method could further detect the inputted compensation voltage to obtain a current value according to a second adjusting step. Through the current formula, the ratio of constant k of each display area could be obtained to adjust the threshold value of the TFT according to the current formula such that the current of each display area could be consistent.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a voltage adjusting method for a display panel and an associated computer readable medium including, inter alia, 
a database establishing step, loading display data of a display panel, wherein the display data includes a voltage value and an adjustment factor of each display area and the voltage value of each display area is consistent; 
a first collecting step, collecting the voltage value and the adjustment factor of each display area; 
a first calculating step, predetermining a compensation factor for each display area and multiplying the voltage value, the adjustment factor and the compensation factor to obtain a compensation voltage; and 
a first adjusting step, adjusting the compensation factor for each display area to make the compensation voltage of each display area consistent-such that each display area evenly generates light; 
wherein the display data further comprises a threshold value of a predetermined thin film transistor (TFT) of each display area, and wherein the adjustment factor relates to voltage across the gate and source of the predetermined TFT, of claim 1 (fig. 2); and 
a database establishing operation, loading display data of a display panel, wherein the display data includes a voltage value and an adjustment factor of each display area and the voltage value of each display area is consistent; 
a first collecting operation, collecting the voltage value and the adjustment factor of each display area; 
a first calculating operation, predetermining a compensation factor for each display area and multiplying the voltage value, the adjustment factor and the compensation factor to obtain a compensation voltage; and 
a first adjusting operation, adjusting the compensation factor for each display area to make the compensation voltage of each display area consistent such that each display area evenly generates light; 
wherein the display data further comprises a threshold value of a predetermined thin film transistor (TFT) of each display area, and wherein the adjustment factor relates to voltage across the gate and source of the predetermined TFT, of claim 10 (fig. 2).
Note the collection of adjustment factors ai, determination of compensation factor gi, adjustment of gi for even display across display areas, and subsequent generation of compensation voltages (see fig. 2 and related specification).
Pyo et al. (US 2016/0180815), hereinafter as Pyo, teaches a display device and a method of driving the same. In one aspect, the display device includes an emission duty controller configured to calculate amounts of a plurality of voltage drops at the pixels, generate a plurality of first compensation factors configured to respectively compensate the voltage drops, normalize the first compensation factors so as to generate a plurality of second compensation factors, compensate the image data so as to determine a plurality of emission duties of the pixels, and drive the pixels so as to emit light during a plurality of emission periods respectively corresponding to the emission duties. A driving voltage controller is configured to generate and apply a driving voltage to the display panel, measure a plurality of driving currents of the pixels when the pixels emit light, and control a voltage level of the driving voltage.  Pyo does not teach nor suggest above display compensation methodology as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628